DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the mixing bowl as an intended use of the apparatus (preamble states: “apparatus for mixing food ingredients in a mixing bowl”).  Since the mixing bowl is an intended use of the apparatus, and not a structural limitation that is part of the body of the claim, it is unclear how rotary drive outlet can be claimed in relation to the mixing bowl (“a rotary drive outlet disposed overhead of the mixing bowl”) when the mixing bowl is not a physical structural limitation.  Additionally, it is unclear how an illumination arrangement is arranged to direct light into the mixing bowl when the mixing bowl is not a physical structural limitation.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 2-12 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 1.
Claim 2 recites the limitation “a single transparent enclosure” in line 3.  It is unclear whether “a single transparent enclosure” of claim 2, lines 3 is the same or different as “a single transparent enclosure” as recited in claim 1, line 8.  As such the claim is indefinite for failing to distinctly claim the invention.  Claims 3 and 4 are also rejected under 35 USC 112(b) by virtue of their dependency on claim 2.
Claim 3 recites the limitation “an annular cap” in lines 1-2.  It is unclear whether “an annular cap” of claim 3 is the same or different as “a cap” as recited in claim 1, line 10.  As such the claim is indefinite for failing to distinctly claim the invention.  Claim 4 is also rejected under 35 USC 112(b) by virtue of its dependency on claim 3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 refers to “An arrangement as claimed in claim 11”; however, the invention in claim 11 is referred to as “An apparatus” not “An arrangement”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ortega (U.S. Patent No. 6,979,096).
Regarding claim 1, Ortega discloses A stand mixer apparatus for mixing food ingredients in a mixing bowl (abstract; figures 1 and 2, reference #100) comprising: 
a pedestal for the mixing bowl (figures 1 and 2, reference #100 and 170)
an electric motor and a drive system including a rotary drive outlet disposed overhead of the mixing bowl and arranged capable to imparting a mixing action to a tool supported by said rotary drive outlet (figures 2 and 3, reference #110 and 140; column 3, lines 5-18) (figure 2 shows ice shaver section 110 which includes the shaver tool inside the container 130 and column 3, lines 5-18 explains the ice shaver section with ice shaver tool includes the container 130 and is in communication with the container 130 meaning the shaver tool must necessarily extend into the container to shave the material in the container.  Furthermore, the ice shaver 140 is shown having propellers in figure 3 and it is known that propellers are capable of providing a mixing action to ingredients by the rotary drive outlet rotating the tool; and as recited in column 3, lines 16-18 by shaving ice cubes to the desired consistency, there will necessarily be some mixing action; it is noted that “overhead” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out; as such, reference #130 is considered the mixing bowl and reference #110 can be considered overhead based on the orientation); and
an illumination arrangement including at least one point light source incorporated into a single transparent enclosure encircling the rotary drive outlet and arranged to direct light into the mixing bowl, (figures 2 and 3, reference #200 and 210 (it is noted that “downwardly” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited to precisely pointed out, and furthermore light reflects in all directions so the sides will direct light down)), the enclosure having a cap that is configured to enhance the spread of light from the at least one point light source (figures 2 and 3, reference #220; column 4, lines 7-21).
Regarding claim 2, Ortega discloses wherein said illumination arrangement comprises a plurality of point light sources incorporated into a single transparent enclosure encircling the rotary drive outlet (figures 2 and 3, reference #200 and 210).
Regarding claim 3, Ortega discloses wherein said enclosure, or an annular cap thereover, comprises optical means configured to optimize the light emission for even illumination (figures 2 and 3, reference #220; column 4, lines 7-21).
Regarding claim 4, Ortega discloses wherein said optical means comprises one of a light-guide or a lens (figures 2 and 3, reference #220; column 4, lines 7-21).
Regarding claim 5, Ortega discloses wherein a cover is provided for said mixing bowl, and wherein said cover is configured to transmit the illumination from said illumination arrangement into the mixing bowl (figures 2 and 3, reference #150; column 3, lines 23-25 (being transparent, cover is capable to transmit the illumination in contact with reference #110 and 200)) (in the alternative mixing bowl interpretation: see figures 1 and 2, top and surrounding transparent wall/cover of reference #130; column 3, lines 5-12).
Regarding claim 6, Ortega discloses wherein said cover is formed with an annular window region through which the illumination from said illumination arrangement can pass (figures 2 and 3, reference #150; column 3, lines 23-25 (being transparent, door 150 crates an annular window region which is capable to transmit the illumination in contact with reference #110 and 200)) (in the alternative mixing bowl interpretation: see figures 1 and 2, surrounding transparent wall/cover of reference #130 creates an annular window; column 3, lines 5-12).
Regarding claim 7, Ortega discloses wherein said window region comprises an aperture formed in said cover (figures 2 and 3, reference #150 is a door that has an aperture formed there through; column 3, lines 23-25) (in the alternative mixing bowl interpretation: see figures 1 and 2, top of reference #130 has an aperture/opening).
Regarding claim 8, Ortega discloses wherein said window region includes one or more optical elements formed as a lens or light-guide to enhance the illumination of said mixing bowl (figures 2 and 3, reference #150; column 3, lines 23-25 (being transparent, cover acts as a lens capable to transmit the illumination in contact with reference #110 and 200)) (in the alternative mixing bowl interpretation: see figures 1 and 2, surrounding transparent wall/cover of reference #130 being transparent acts as a lens capable to enhance illumination; column 3, lines 5-12).
Regarding claim 9, Ortega discloses further comprising a control unit arranged to control the illumination arrangement (figure 4, reference #240).
Regarding claim 10, Ortega discloses wherein the control unit is arranged to actuate the illumination arrangement and/or to vary the level of luminance provided by the illumination arrangement (figure 4, reference #240; columns 4-5, lines 49-23).
Regarding claim 11, Ortega discloses wherein the control unit is arranged to control the illumination arrangement in dependence upon at least one of: a position of the rotary drive outlet; an ambient light level; a user input; power consumption of the stand mixer; and/or an illumination level of the illumination arrangement (figure 4, reference #240; columns 4-5, lines 49-23).
Regarding claim 12, Ortega discloses comprising at least one detector in communication with the control unit and arranged to detect at least one of: a position or change in the position of the rotary drive outlet in relation to the pedestal; an ambient light level or change in an ambient light level; a user input; power consumption or change in power consumption of the stand mixer and/or the illumination arrangement; an illumination level or change in illumination level of the illumination arrangement (figure 4, reference #230 and 240; columns 4-5, lines 49-23).
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seul (U.S. Patent Pub. No. 2003/0179645).
Regarding claim 1, Seul discloses A stand mixer apparatus for mixing food ingredients in a mixing bowl (title; abstract; figures 1 and 2; [0010]) comprising: 
a pedestal for the mixing bowl (figures 1 and 2, reference #9);
an electric motor and a drive system including a rotary drive outlet disposed overhead of the mixing bowl and arranged capable to impart a mixing action to a tool supported by said rotary drive outlet (figures 1 and 2, reference #3 and 12 (top of reference #12 above bottom of reference #7); [0012]; [0028]) (it is noted that “overhead” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited or precisely pointed out)); and
an illumination arrangement including at least one point light source incorporated into a single transparent enclosure encircling the rotary drive outlet and arranged to direct light into the mixing bowl (figures 1-4, reference #8), the enclosure having a cap that is configured to enhance the spread of light from the at least one point light source (figures 1-4, reference #7-9).
Regarding claim 2, Seul discloses wherein said illumination arrangement comprises a plurality of point light sources incorporated into a single transparent enclosure encircling the rotary drive outlet (figures 1-4, reference #8).
Regarding claim 3, Seul discloses wherein said enclosure, or an annular cap thereover, comprises optical means configured to optimize the light emission for even illumination (figures 1-4, reference #7-9; [0029]-[0030]; [0040]).
Regarding claim 4, Seul discloses wherein said optical means comprises one of a light-guide or a lens (figures 1-4, reference #7-9; [0029]-[0030]; [0040]).
Regarding claim 5, Seul discloses wherein a cover is provided for said mixing bowl, and wherein said cover is configured to transmit the illumination from said illumination arrangement into the mixing bowl (figures 1-4, reference #7).
Regarding claim 6, Seul discloses wherein said cover is formed with an annular window region through which the illumination from said illumination arrangement can pass (figures 1-4, reference #7; [0040]).
Regarding claim 7, Ortega discloses wherein said window region comprises an aperture formed in said cover (figures 3 and 4, reference #7 has an aperture formed therein where the light is shown located in figure 4).
Regarding claim 8, Seul discloses wherein said window region includes one or more optical elements formed as a lens or light-guide to enhance the illumination of said mixing bowl (figures 3 and 4, reference #7; [0040] (permeated outside of reference #7)).
Regarding claim 9, Seul discloses further comprising a control unit arranged to control the illumination arrangement (figures 1 and 2, reference #10 and 11; [0038]-[0040]; [0044]).
Regarding claim 10, Seul discloses wherein the control unit is arranged to actuate the illumination arrangement and/or to vary the level of luminance provided by the illumination arrangement (figures 1 and 2, reference #10 and 11; [0038]-[0040]; [0044]).
Regarding claim 11, Seul discloses wherein the control unit is arranged to control the illumination arrangement in dependence upon at least one of: a position of the rotary drive outlet; an ambient light level; a user input; power consumption of the stand mixer; and/or an illumination level of the illumination arrangement (figures 1 and 2, reference #10 and 11; [0038]-[0040]; [0044])).
Regarding claim 12, Seul a discloses comprising at least one detector in communication with the control unit and arranged to detect at least one of: a position or change in the position of the rotary drive outlet in relation to the pedestal; an ambient light level or change in an ambient light level; a user input; power consumption or change in power consumption of the stand mixer and/or the illumination arrangement; an illumination level or change in illumination level of the illumination arrangement (figures 1 and 2, reference #5, 10 and 11; [0002]; [0026]-[0040]; [0044]).
Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boland et al. (U.S. Patent Pub. No. 2011/0272506).
Regarding claim 1, Boland et al. discloses A stand mixer apparatus for mixing food ingredients in a container (title; abstract; figure, reference #2 shown standing up) comprising: 
a pedestal (reference #40) capable for the mixing bowl (reference #4);
an electric motor (reference #24) and a drive system (reference #34, 36, 38) including a rotary drive outlet overhead of the mixing bowl (reference #36 above reference #4) and  arranged to imparting a mixing action to a tool supported by said rotary drive outlet (reference #36 and 46 [0033]) (it is noted that “overhead” is a relative term based on the viewer/user’s orientation and reference to position, and no frame of reference has been recited to precisely pointed out)); and
an illumination arrangement including at least one point light source incorporated into a single transparent enclosure encircling the rotary drive outlet and arranged to direct light into the mixing bowl (reference #52, 74, 78; [0039]), the enclosure having a cap that is configured to enhance the spread of light from the at least one point light source (reference #80; [0038]).
Regarding claim 2, Boland et al. discloses wherein said illumination arrangement comprises a plurality of point light sources incorporated into a single transparent enclosure encircling the rotary drive outlet (reference #52, 74 and 78; [0011]; [0036]; [0039]).
Regarding claim 3, Boland et al. discloses wherein said enclosure, or an annular cap thereover, comprises optical means configured to optimize the light emission for even illumination (reference #80; [0004]; [0038]).
Regarding claim 4, Boland et al. discloses wherein said optical means comprises one of a light-guide or a lens (reference #80; [0004]; [0038]).
Regarding claim 5, Boland et al. discloses wherein a cover is provided for said mixing bowl, and wherein said cover is configured to transmit the illumination from said illumination arrangement into the mixing bowl (reference #76 and 78; [0038] (it is noted that wall 76 of housing part covers a portion of said mixing bowl)).
Regarding claim 6, Boland et al. discloses wherein said cover is formed with an annular window region through which the illumination from said illumination arrangement can pass (reference #76 and 78; [0038]).
Regarding claim 7, Boland et al. discloses wherein said window region comprises an aperture formed in said cover (reference #74; [0040]).
Regarding claim 8, Boland et al. discloses wherein said window region includes one or more optical elements formed as a lens or light-guide to enhance the illumination of said mixing bowl (reference #80 and 82; [0004]; [0038]; [0040]).
Regarding claim 9, Boland et al. discloses further comprising a control unit arranged to control the illumination arrangement (reference #58; [0047]).
Regarding claim 10, Boland et al. discloses wherein the control unit is arranged to actuate the illumination arrangement and/or to vary the level of luminance provided by the illumination arrangement (reference #58 and 64; [0019]; [0036]-[0037]; [0047]).
Regarding claim 11, Boland et al. discloses wherein the control unit is arranged to control the illumination arrangement in dependence upon at least one of: a position of the rotary drive outlet; an ambient light level; a user input; power consumption of the stand mixer; and/or an illumination level of the illumination arrangement (reference #58 and 64; [0019]; [0036]-[0037]; [0047]).
Regarding claim 12, Boland et al. a discloses comprising at least one detector in communication with the control unit and arranged to detect at least one of: a position or change in the position of the rotary drive outlet in relation to the pedestal; an ambient light level or change in an ambient light level; a user input; power consumption or change in power consumption of the stand mixer and/or the illumination arrangement; an illumination level or change in illumination level of the illumination arrangement (reference #62; [0037]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH INSLER whose telephone number is (571)270-0492. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH INSLER/Primary Examiner, Art Unit 1774